DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	The drawings are objected to because Fig. 9 includes a reference number 902 with a label “Phase Shifters And Combiner”. However, [0038] recites “Each phase shifting network comprises an array of phase shifters 902 (FIG. 9) and a combiner 904 that sums the output from each phase shifter in the array”. Applicant may want to add another dotted box comprising the reference numbers 902 and 904 and label the new dotted box as “Phase Shifters and Combiner”.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
  	The disclosure is objected to because of the following informalities: 
	[0035] recites “A conventional channelizer like channelizer 300” but there is no reference number 300 in Fig. 3 and [0024].	[0037] recites “M bandpass filters 803 a-803 n”, “polyphaser filter 803 a-803 n”, and “polyphaser filters 803 a to 803 n” but there is no reference number 803 a in Fig. 8.	[0038] recites “Fig. 9 illustrates the channelizer 800” but it should be “Fig. 9 illustrates the channelizer 900”.
	[0040] recites “channelizer 300 of Fig. 7” but there is no reference number 300 in Fig. 7.		Appropriate correction is required.

Claim Objections
 	Claim(s) 1, 4-6, and 8 is/are objected to because of the following informalities:  	Claim 1 recites “at least one a wideband channel” but it should be “at least one [[a]] wideband channel”.	Claim 1 recites “the radio receiving comprising” but it should be “the radio receiver comprising”.	Claims 1 and 6 recite “adapted for” which is optional language.  In accordance with MPEP  Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. Although the claim involves the “adapted for” clause, the above reasoning for objection remains the same.	Claim 1 recites “but each center frequencies by half of the bandwidth of the sub as compared to the first set of sub-bands” but it should be “but each center frequencies shifted by half of the narrowband bandwidth ”.	Claim 1 recites “determining channel occupancy for at least one wideband channels” but it should be “determining channel occupancy for at least one wideband channel[[s]]” or “determining channel occupancy for at least one or more wideband channels”.	Claim 4 recites “each of the filters” and “each filter” but it should be “each of the polyphaser filters” and “each polyphaser filter” to avoid antecedent basis issue.	Claim 5 recites “A spectrum sensing radio operable for sensing usage within a predetermined radio frequency (RF) band with variable width channels the RF band being divided” but it should be “A spectrum sensing radio operable for sensing usage within a predetermined radio frequency (RF) band with variable width channels, the RF band being divided”.	Claim 5 recites “at least one a wideband channel” but it should be “at least one [[a]] wideband channel”.
Claim 5 recites “the radio” two times but it should be “the spectrum sensing radio” to avoid antecedent basis issue.	Claim 5 recites “a second channelizer for separating the digital FDM signal using a second channelizer into baseband signals” but it should be “a second channelizer for separating the digital FDM signal ” or “a second channelizer for separating the digital FDM signal using [[a]] the second channelizer into baseband signals”.	Claim 8 recites “the phase shifting combiner network” but it should be “the phase shifting and combiner network” according to claim 6.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is first channelizer being adapted for separating; and the second channelizer being adapted for separating in claim 1 and an analog to digital converter for sampling; a first channelizer configured for separating; a second channelizer for separating; and a detector for classifying in claim 5 and a down-sampler for sampling; a polyphaser filter bank for filtering; and a phase shifting and combiner network adapted to generate in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	Note: [0022]-[0023] discloses that sampled FDM signal are discrete, time-invariant signal x(n) which are processed “by elements implemented by programs running on one or more general purpose processors or digital signal processors (DSP), one or more programmed field programmable gate arrays (FPGA), one or more application specific integrated circuits, or a combination of any two or more of them. A system on a chip may also include in some cases an analog RF stage”. According to Figs. 3, 8, and 9, the sampled signal x(n) is further processed by a channelizer that includes a downsampler, polyphase filters, and phase shifters and combiner. [0033] further discloses “A detector or spectrum sensing process receives or acts on the computed energy levels of each sub-band and, as indicated by step 512, classifies using predetermined detection criteria and the computed energy levels each channel as either noise, which is white space, or signal, meaning that channel is occupied”. Therefore, the first and second channelizers, the analog to digital converter, the detector, the down-sampler, the polyphaser filter bank, and the phase shifting and combiner network have physical structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “at least the first one of the sub-bands” in “based on the classification of at least the first one of the sub-bands in the first set of sub-bands”. There is insufficient basis for this limitation in the claim. It is also not clear what “at least the first one of the sub-bands” is. For example, is “at least the first one of the sub-bands” the actual first sub-band of the first set of sub-bands or any one sub-band of the first set of sub-bands that is referred to as the first one.	Claim(s) 2-4 are rejected based on their dependency to claim 1.
Claim 5 recites “a detector for classifying each channel”. It is not clear if “each channel” refers to “variable width channels”, or “narrowband channels”, or “at least one a wideband channel”, or 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0019831 A1) in view of Chen et al. (CN 101345726 A).

Regarding claim 5, Zhang discloses A spectrum sensing radio (Fig. 1, [0022]: radio receiver 100) operable for sensing usage within a predetermined radio frequency (RF) band with variable width channels (Fig. 2A, [0034]: determines frequency responses (i.e., signal responses in decibels) (=usage) of filter banks 110a and 110b of Fig. 1. [0022], [0025]: filter banks 110a and 110b process sampled wideband signal. [0027]: the wideband has a variable width of channels based on the sampling rate, i.e., 1 MHz, 10 MHz, 100 MHz, or 400 MHz. [0031]: in this example, the sampled wideband signal is 400 MHz (=predetermined RF)) the RF band being divided into a predetermined number of narrowband channels that each have an equal narrowband channel bandwidth and a center frequency that is separated by the width of the RF band divided by the predetermined number of narrowband channels ([0025]: wideband signal is divided into sets of sub-bands. Fig. 2A, [0031], [0033]: divide the spectrum into 8 (=predetermined number) different sub-bands that each has a bandwidth of 50 MHz (=narrowband channel bandwidth) and an equally-spaced center frequency (=center frequency that is separated by the width of the RF band divided by the predetermined number of narrowband channels)), the variable width channels including at least one a wideband channel with a bandwidth that is an integer multiple of the narrowband channel bandwidth ([0027], [0031]: the variable width of channels is based on the sampling rate. In this example, the wideband is 400 MHz that is divided into 8 sub-bands with each sub-band having a bandwidth of 50 MHz (=narrow band channel bandwidth)); the radio comprising:
an analog to digital converter for sampling a signal for the RF band that is received by the radio to convert it to a digital signal (Fig. 1, [0026]-[0027]: radio receiver 100 receives a FDMA signal and samples the received FDMA signal into a digital signal by using an A/D converter 104);
a first channelizer configured for separating the digital signal into signals for each of a first set of sub-bands with center frequencies corresponding to the narrowband channels and bandwidths equal to the narrowband bandwidth (Fig. 1, [0029], [0031]: first channelizer stage 101 comprises a first filter bank 110a (=first channelizer) for dividing the sampled signal into 8 sub-bands. Each sub-band has a bandwidth of 50 MHz (=bandwidths equal to the narrowband bandwidth). [0033]: all sub-bands have equally-spaced center frequencies and equal bandwidths. Fig. 2A, [0035]: first filter bank 110a divides the input spectrum into a series of first sub-bands 212);
a second channelizer for separating the digital signal using a second channelizer into signals for a second set of sub-bands with the narrowband bandwidth but center frequencies shifted by half of the narrowband bandwidth as compared to the first set of sub-bands (Fig. 1, [0029], [0031]: first channelizer stage 101 comprises a second filter bank 110b (=second channelizer) for dividing 50 MHz (=bandwidths equal to the narrowband bandwidth). [0033]: all sub-bands have equally-spaced center frequencies and equal bandwidths where sub-bands of the second filter bank 110b is frequency shifted relative to the sub-bands of the first filter bank 110a. [0031]: the frequency shift may be one half of the sub-band bandwidth of 50 MHz (=narrowband bandwidth). Fig. 2A, [0036]-[0037]: second filter bank 110b divides the input spectrum into a series of second sub-bands 222. The second sub-bands 222 and the first sub-bands 212 have a frequency offset from each other, i.e., one half of the sub-band. Note: [0033] discloses that center frequencies of all sub-bands with equal bandwidths are equally spaced apart; thus the center frequencies are shifted by half as well as can be seen in Fig. 2A);
a detector for classifying each channel as occupied or not using predefined criteria in response based on energy levels in each sub-band in the first and second sets of sub-bands (Fig. 2A, [0038]: receiver 100 can decode/recover (=detector) channels for information (=occupied) by using a staggered placement of first sub-bands 212 and second sub-bands 222 to decode any channel spectrum that falls completely within a first passband or a second passband (=predefined criteria). [0035]-[0036]: each first sub-band 212 and each second sub-band 222 indicate frequency response. [0034]: frequency response is for example signal response in decibels (=energy levels)).
Zhang does not disclose the A/D converter configured for sampling a frequency division multiplexed (FDM) signal into a digital FDM signal; and the first filter bank 110a and second filter bank 110b configured for separating the digital FDM signal into baseband signals.
However, Chen discloses sampling a frequency division multiplexed (FDM) signal into a digital FDM signal (pg. 2 para. 2: ADC 101 samples a received analog orthogonal FDM signal and converts it into a digital (orthogonal FDM) signal); and
separating the digital FDM signal into baseband signals (pg. 2 para. 3: quadrature detection unit 102 receives the digital (orthogonal FDM) signal and converts it into baseband signal. The digital 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the radio receiver 100, as taught by Zhang, to sample a received analog orthogonal FDM signal and convert it into a digital orthogonal FDM signal and convert a digital orthogonal FDM signal into a baseband signal, as taught by Chen.
Doing so provides an orthogonal frequency division multiplexing demodulation system for synchronization, phase noise, and channel estimation (Chen: pg. 2 para. 4).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Kong et al. (US 9,398,587 B1) – Fig. 3, col. 4 l. 50 – col. 5 l. 28: two frequency spectrums with a bandwidth of W are shown where one frequency spectrum is shifted by a half bandwidth of a subband. Each frequency spectrum is divided into N subbands, each with a width of B=W/N. Each subband is treated on its own by determining whether a signal is occupied. To detect the signal, two sets of frequency coefficients are obtained for the two frequency spectrums. The two coefficient sets are power combined and the frequency shift between the two sets of measurements ensures that at least one set of coefficients catch large in-band power. In this way, the contrast between the coefficients for the occupied band and those for the empty band is increased.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478